Appeal from a judgment of the Supreme Court (Connor, J.), entered July 9, 1990 in Ulster County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Because habeas corpus is not a proper vehicle to challenge errors which could have been raised on direct appeal or by way of a CPL article 440 motion (see, People ex rel. Rosado v Miles, 138 AD2d 808; People ex rel. Vasquez v Scully, 105 AD2d 722), Supreme Court properly denied petitioner’s application for a writ of habeas corpus. Petitioner’s appeal from his judgment of conviction has been affirmed by the Second Department (People v Pass, 82 AD2d 812). Petitioner has given no reason why the error he now raises was not raised on direct appeal (see, People ex rel. Barnes v Smith, 70 AD2d 764) or why we should now "depart from traditional, orderly procedure” (see, People ex rel. Avery v LeFevre, 105 AD2d 1015). In any event, petitioner’s argument concerning the propriety of the predicate crime used for his felony murder conviction is meritless (cf., People v Wroblewski, 109 AD2d 39, 44, affd 67 NY2d 933, cert denied 479 US 845).
Judgment affirmed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.